DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-4 are pending (claim set as filed on 08/13/2020).
	
Priority
	This application is a 371 of PCT/IB16/55054 which is a CON of application no. 14/836,615 (now abandoned) filed on 08/26/2015.

Withdrawal of Rejections
The response and amendments filed on 08/13/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejection under §112(a) enablement rejection has been withdrawn necessitated by Applicant’s statement of assurance regarding biological deposit.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Biodesulfurization of vanadium-bearing titanomagnetite concentrates and pH control of bioleaching solution, 2013) in view of Martinez (Metabolomic study of Chilean biomining bacteria Acidithiobacillus ferrooxidans strain Wenelen and Acidithiobacillus thiooxidans strain Licanantay, 2012) – both references cited by the ISA and in the IDS filed on 06/04/2018.
Regarding claim 1, Liu teaches desulfurizing titanomagnetite concentrates (reads on iron concentrate ores) at 30°C by inoculating with Acidithiobacillus ferrooxidans, at a concentration of 107 cells per milliliter of cell suspension, and controlling the solution at a pH of 2 (see abstract & page 926: Section 2.3). Liu does not teach that potassium was added. 
Regarding claim 3, Liu teaches experiments where the particle is below 0.15 millimeters (see Table 2).
However, Liu does not teach the addition of water supplemented with a nitrogen and phosphorous source (claim 1’s limitation); or that the bacteria is Acidithiobacillus thiooxidans that is deposited strain DSM 17318 (claims 1-2).
Martinez teaches Acidithiobacillus thiooxidans strain DSM 17318 is a sulfur oxidizing bacteria that can desulfurize a concentrate from a Chilean mine in a solution containing (NH4)2SO4 0.99 g/L and NaH2PO4 2H2O 0.145 g/L (see col. 2 on page 248). 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Martinez’s strain of Acidithiobacillus thiooxidans in place of Liu’s Acidithiobacillus ferrooxidans, and adding a nitrogen and phosphorous source to Liu’s reaction because Martinez teaches Acidithiobacillus thiooxidans strain DSM 17318 is a sulfur oxidizing bacteria that can oxidize sulfur in the presence of a nitrogen and phosphorous source. The skilled artisan would have been motivated to use Martinez’s strain of Acidithiobacillus thiooxidans in place of Liu’s Acidithiobacillus ferrooxidans, and add Martinez’s nitrogen and phosphorous source to Liu’s reaction because Martinez teaches Acidithiobacillus thiooxidans can oxidize sulfur in the presence of a nitrogen and phosphorous source.
Furthermore, regarding the claim’s concentrations and/or temperature limitations, it is noted that the MPEP at 2144.05 states that:
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Thus, if not expressly taught by the references, based upon the overall objective provided by the references with respect maximizing efficiency of biodesulfurization, the adjustments of particular conventional working conditions (e.g., concentration and/or temperature) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentration and/or temperature, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.

	 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 08/13/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument that the secondary reference of Martinez does not teach “without the addition of potassium”, this argument is not persuasive because the primary reference of Liu already met the condition or said limitation. The secondary reference of Martinez was primarily relied upon for teaching the claimed Acidithiobacillus thiooxidans strain DSM 17318 as a sulfur oxidizing bacteria that can desulfurize a concentrate in a solution. Thus, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145 (IV)). 
In response to Applicant’s argument that Liu “does not appreciate the criticality of carrying out such process without the addition of potassium”, this argument is not persuasive because the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (see MPEP 2145 (II) which states that “The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art … The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention”).

716.02(d)    Unexpected Results Commensurate in Scope with Claimed Invention 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
Moreover, that MPEP section further requires that “To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. Therefore, in the instant case, various parameters and conditions must be considered for the alleged unexpected results to determine if they are in commensurate in scope with the claimed invention. For example, with regards to at least independent claim 1, Applicant appears to note that the particular or specific strain of DSM 17318 (denominated Licanantay) is important for achieving the unexpected results, however, it is not recited in the important base claim 1. Additionally, Applicant has not demonstrated comparative tests for the values outside the claimed range with respect to the parameters of a temperature range between 5-35°C, an inoculum concentration range between 104-6 cell/g, a pH range between 1-9, and a feeding rate between 5-15 L/h/m2. In other words, the specification data should support or provide sufficient reasoning such that one of ordinary skill in the art would believe the unexpected result would be in commensurate in scope within the entire claimed range as presented. 
	Accordingly, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill following the guidance of the combination of Liu in view of Martinez.
Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653